Citation Nr: 0004337	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-09 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a deviated septum.


REPRESENTATION

Appellant represented by:	John M. Lawrence, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran had active service 
from June 1947 to December 1968. 

In a September 1998 decision, the Board determined that the 
veteran had not submitted a well grounded claim of service 
connection for deviated septum.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  And, in June 1999, the Court ordered that 
the September 1998 Board decision be vacated, and that the 
case be remanded to the Board for further development. 


FINDING OF FACT

The veteran has been diagnosed as suffering from deviated 
septum related to his period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a deviated septum is well grounded. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The veteran's service medical records show the veteran was 
treated for respiratory/sinus related problems, including but 
not limited to pharyngitis, rhinopharyngitis, sinusitis, 
furuncle, nasal folliculitis, and rhinitis ozena, on several 
occasions between 1947 and 1965.  In addition, the Board 
notes that a June 1968 report of medical history notes the 
veteran reported a laceration to the top lip in 1948.  Such 
laceration was treated with a bandage and had no 
consequences.  As well, the June 1968 report of medical 
history notes the veteran reported that, in 1948 while at 
Kearney Air Force Base, he injured his nose while lifting an 
aircraft propeller. 

With respect to the post service medical evidence, the record 
contains a March 1969 VA examination report which indicates 
the veteran had a diagnosis of chronic sinusitis, although 
upon x-ray examination, his sinuses appeared well developed, 
aerated and clear.  In addition, records from the Dorn VAMC 
dated from January 1995 to March 1996 describe the treatment 
the veteran received for diagnoses of nasal septum deformity 
and chronic ethmoid sinusitis.

Furthermore, in a VA medical report dated October 1996, James 
R. Wells, M.D. essentially indicates that, as supported by 
the results from a computerized tomography scan, the 
veteran's respiratory problems, including a history of 
chronic rhinitis, purulent rhinorrhea, and headaches, were 
aggravated by the veteran's severe deflection of his septum 
and narrowing and chronic obstruction of his right and left 
ostemia complexes; Dr. Wells did not doubt such deformities 
were related to previous trauma.  In addition, in a December 
1997 statement, Dr. Wells further notes the veteran's long 
history of chronic sinusitis and nasal obstruction began with 
a traumatic injury to the anterior nose from an airplane 
propeller in the 1940's.  The veteran's obstruction was shown 
in a CT scan performed in the mid 1990s, which in Dr. Wells' 
opinion would not show upon plain x-ray examination even 
though an actual chronic disease was present.

Moreover, in various written statements and during his August 
1997 and June 1998 appeal hearing at the RO and at the VA 
Central Office, the veteran had indicated he was diagnosed in 
1995 with a deviated septum, which was the result of an 
injury to the face/nose he sustained in 1948 during his 
service.  Specifically, in a March 1996 written statement, 
the veteran notes that in 1948 a maintenance stand hit him in 
the face and pushed him upward on his nose.  This injury 
caused his currently diagnosed deviated septum.  He also 
notes that his currently service connected sinusitis and 
rhinitis are secondary to his deviated septum.

Lastly, the Board notes the record contains medial records 
from the Moncrief Army Medical Center dated from May 1991 to 
February 1992, and records from the Dorn VA Medical Center 
dated from April 1991 to May 1992; however, these records 
only describe the treatment the veteran received for other 
related health problems.

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claim of 
service connection for a deviated septum is well grounded.  
Specifically, the Board concludes that the October 1996 and 
December 1997 statements from Dr. Wells provide the necessary 
nexus between the veteran's current deviated septum and his 
period of service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  However, the Board finds 
that further development is necessary prior to final 
adjudication on the merits.  Specifically, the Board notes 
the service medical records show the veteran was first 
treated for respiratory problems during his service in 1947, 
which is a year prior to the date the veteran reports he 
injured his nose in 1948.  Furthermore, the medical evidence 
of record does not show the veteran complained of or was 
treated for any respiratory/sinuses symptomatology between 
1970 and 1995.  As such, the veteran's claim is remanded to 
the RO for further development. 


ORDER

The veteran's claim of entitlement to service connection for 
a deviated septum is well grounded; the appeal is granted to 
this extent only.


REMAND

Once the claimant has established he or she has a well 
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  In this regard, the Board finds that 
an additional expert opinion is necessary in order to better 
determine the etiology of the veteran's deviated septum.  As 
noted above, the Board notes the service medical records show 
the veteran was first treated for respiratory problems during 
his service in 1947, which is a year prior to the date the 
veteran reports he injured his nose in 1948, as well as that 
evidence of record is devoid of any respiratory/sinuses 
symptomatology between 1970 and 1995.  As such, based on the 
foregoing, and in order to fully and fairly adjudicate the 
veteran's claim in this case, the appeal is REMANDED to the 
RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist to determine the 
nature, extent and etiology of his 
currently diagnosed deviated septum.  All 
indicated studies should be performed, 
and the claims folders must be made 
available to the examiner for review.  
Based upon the examination results, a 
review of the claims folders, and 
consideration of the veteran's medical 
history, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's present 
deviated septum was incurred during 
service, or was otherwise related to his 
period of service.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's in-service 
symptomatology was caused by his deviated 
septum.  The examiner must include the 
complete rationale for all opinions and 
conclusions expressed. 

2.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should adjudicate the 
issue of service connection for a 
deviated septum.  In making its 
determination, the RO should review all 
the relevant evidence in the claims 
files.  If the determination remain 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


